Hurt, Judge.
Since the judgment in this case must be re-vet sod, we do not discuss the evidence, its sufficiency being questioned by appellant.
The conviction was for the theft of a mule, the evidence of the State being wholly circumstantial. The defense of alibi was relied upon, to support which several witnesses were introduced whose testimony strongly tended to sustain this defense. The State to show opportunity and to rebut the evidence in support of the alibi, put in evidence a statement of appellant that he was at a certain point oil the Blanco river on the night of the marriage of one Hester; and, for the purpose of fixing the date of the marriage, introduced, over objection from appellant’s counsel, the marriage license, with the certificate of the officiating clergyman attached, which had been recorded. The point on Blanco river at which this statement of appellant’s placed him, was in such proximity to the place where the mule was stolen, as produced that coincidence of time and place which rendered it possible for appellant to h.E\ve been the taker.
Was the marriage license, or the attached certificate of the clergyman, if properly authenticated and recorded, admissible for any purpose in this case? All marriage licenses are required to be recorded in a well bound book kept foi that purpose; also, the certificate of solemnization must be recorded in like manner. (Rev. Stats., art. 2822.)
Now, while the license and certificate are required to be recorded, there is no law of this State making them, or either of them, or a certified copy of either of them, admissible for such purposes as that for which they are used in this case. Appellant was no party to the instruments. They were evidence of the acts of the clerk and the person solemnizing the rites, if evidence of anything. They evidence acts inter alios, in which appellant had no part. If Hester married on .a certain day, the best evidence of the fact is the testimony of those who witnessed the ceremony. The minister or other person present might testify to the facts; but certainly the certificate of the minister can not be used, simply because of its hearsay character. The certificate is what he said in writing as to the time of marriage. If he were on the stand, a cross examination might develop that he was mistaken as to the date.
We are of opinion that these documents were not competent *238evidence by which to fix the date of Hester’s marriage, and that the objection to their introduction should have been sustained. It will not be questioned that the proof made by these documents was of the highest importance, and, no doubt, contributed largely to the conviction of appellant.
Opinion delivered March 18, 1887.
The judgment is revérsed and the cause is remanded.
Reversed and remanded.